Name: 2013/121/EU: Commission Decision of 7Ã March 2013 on the safety requirements to be met by European standards for certain seats for children pursuant to Directive 2001/95/EC of the European Parliament and of the Council on general product safety Text with EEA relevance
 Type: Decision
 Subject Matter: demography and population;  technology and technical regulations;  consumption
 Date Published: 2013-03-08

 8.3.2013 EN Official Journal of the European Union L 65/23 COMMISSION DECISION of 7 March 2013 on the safety requirements to be met by European standards for certain seats for children pursuant to Directive 2001/95/EC of the European Parliament and of the Council on general product safety (Text with EEA relevance) (2013/121/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a) thereof, Whereas: (1) Products which conform to national standards that transpose European standards drawn up under Directive 2001/95/EC and referenced in the Official Journal of the European Union benefit from a presumption of safety. (2) European standards are to be drawn up on the basis of requirements intended to ensure that products which conform to them satisfy the general safety requirement set out in Article 3 of Directive 2001/95/EC. (3) European standards EN 14988-1:2006 (Part 1: Safety requirements) and EN 14988-2:2006 (Part 2: Test methods) for childrens high chairs need to be revised. In particular, more stringent safety requirements need to be introduced with regard to falling and entanglement hazards. (4) European standard EN 1272:1998 (Safety requirements and test methods) for table-mounted chairs is not referenced in the Official Journal of the European Union. As a consequence, national standards that transpose that European standard do not give rise to a presumption of safety. (5) No European standards exist for childrens chairs or for chair-mounted seats. (6) It is therefore appropriate to determine the requirements intended to ensure that such seats for children satisfy the general safety requirement set out in Article 3 of Directive 2001/95/EC. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on General Product Safety, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions apply: (a) Chair-mounted seat means a product intended to be fixed onto an adult chair to raise the sitting position of a child up to 36 months old who is able to sit up unaided; (b) Childrens chair means a chair intended for seating one child, of a size adjusted to the childs age and intended to be placed on the floor; (c) Childrens high chair means a free-standing chair that elevates the child from six months to 36 months of age to approximately dining-table height, intended for feeding a child who is able to sit up unaided, if the child is appropriately secured in the sitting position; (d) Table-mounted chair means a chair normally used for children who are able to sit up unaided that is intended to be attached to a table or other horizontal surface. Article 2 Safety requirements The specific safety requirements for products referred to in Article 1, which are to be met by European standards referred to in Article 4(1) of Directive 2001/95/EC, are set out in the Annex to this Decision. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. ANNEX GENERAL SAFETY REQUIREMENTS When used as intended or in a foreseeable way and bearing in mind the behaviour of children, products must not jeopardise the safety or health of children and carers. If one type of chair can be converted into another type of chair (for example, a high chair into a childrens chair), it must comply with safety requirements for both types of chairs. Labels on the products or on their packaging and the accompanying instructions for use must draw the attention of users to the inherent hazards and risks of injuries involved in using the products and to ways of avoiding them. However, products need to be safe by design as far as possible, and therefore labels and warnings must not replace safety by design. Chemical requirements All products referred to in Article 1 must comply with EU legislation. Flammable properties Products referred to in Article 1 must not constitute dangerous instantly flammable elements in the childs environment. They must therefore be made of materials that do not produce a flash effect if directly exposed to a flame or spark. For this reason, the latest version of EN 71-2 should be taken into account. The use of chemical flame retardant substances should be kept to the minimum. If chemical flame retardant substances are used, their toxicity during use and their end-of-life disposal should not endanger the health of the user, the childs carers or the environment. Packaging Bags made of flexible plastics that are used for packaging, and that have an opening perimeter larger than the circumference of a childs head, must not put the child at risk of suffocation. The use of drawstrings or cords to close such packaging, or to close self-adhesive packaging (e.g. cling-film type packaging) is prohibited. The packaging that contains the products must not present a risk of suffocation caused by an obstruction of the mouth and nose. To this end, when not incompatible with moisture exclusion, plastic packaging should be perforated. Bags must be conspicuously marked with the following warning or an equivalent warning: WARNING! Keep packaging away from children to prevent them from suffocating. They must also bear a large, clear symbol or diagram indicating that there is a potential hazard. Identification of the manufacturer and importer Manufacturers (1) must indicate their name, registered trade name or registered trade mark and the address at which they can be contacted on the product or, when that is not possible, on its packaging or in a document accompanying the product. The address must indicate a single point at which the manufacturer can be contacted (2). Importers (3) must indicate their name, registered trade name or registered trade mark and the address at which they can be contacted on the product or, when that is not possible, on its packaging or in a document accompanying the product (4). SPECIFIC SAFETY REQUIREMENTS 1. CHAIR-MOUNTED SEATS 1.1. Scope These safety requirements apply to chair-mounted seats intended for children up to the age of 36 months who weigh a maximum of 15 kg. They do not apply to cushions, pads and any products intended to restrain a child on a chair without raising the childs sitting position. 1.2. Safety requirements Entrapment hazards from gaps and openings Chair-mounted seats must be designed and manufactured to prevent the entrapment of any part of a childs body. Hazards associated with adjusting the height of the chair-mounted seat Chair-mounted seats in which the height of the sitting area can be adjusted must have locking mechanism(s) to secure the chair-mounted seat in its position of normal use. The unintentional release of locking mechanism(s) must be prevented. Hazards associated with moving parts Once the chair-mounted seat is set up for normal use, there must not be any accessible compression or shear points as a result of moving the chair-mounted seat or any part of it, the childs shifting its body weight while in the chair-mounted seat, or the application of an external force (either by another child or, unintentionally, by the carer, or by a powered mechanism). Chair-mounted seats designed to fold must have a folding mechanism that a child cannot operate and that a carer cannot inadvertently trigger. It must not be possible to set up chair-mounted seats for normal use without activating the locking mechanism. Falling hazards Once it is set up for normal use, the chair-mounted seat must ensure that the child remains in it and that it does not overturn when he or she leans in any direction. To avoid injuries due to the childs standing up and falling or slipping out of the chair-mounted seat, it must be designed in such a way that its restraint system prevents the child from standing up and falling or slipping out of it. The chair-mounted seat must be fitted with a restraint system that can be adjusted to the size of the child and must consist of at least a waist and crotch restraint. It must not be possible to use the restraint system without using the crotch restraint. The restraint system, straps, anchoring points and fastening system must suffer no permanent damage which can impair their safety and normal function when subjected to static and dynamic mechanical stress during reasonable foreseeable use of the chair-mounted seat. When mounted for use, the height of the backrest of the chair-mounted seat must be appropriately high. It must also be fitted with side armrests that are high enough to ensure that a child remains in the seat when he or she leans in any direction. Entanglement hazards Cords, ribbons and similar parts, except the child restraint system and chair attachment system, that are accessible from inside the chair-mounted seat, must have a maximum free length that prevents a hazardous loop from forming around a childs neck. Monofilament threads must not be used as cords, ribbons and similar parts, as loops or as sewing threads. Choking hazards To prevent choking hazards, chair-mounted seats must not contain any small parts, whether intended to be removed without a tool or not, that could become detached by forces that a child can apply and are small enough to fit entirely in a childs mouth. Stuffing materials that constitute choking hazards must not become accessible when submitted to the forces that a child can apply. They must not constitute an additional choking hazard due to the size of the elements they contain or because these elements become sufficiently small or accessible when submitted to the forces that a child can apply. Ingestion hazards To avoid the hazard of ingestion, chair-mounted seats must not contain separate or small parts that are detachable by forces that a child can apply and can pass through the childs oesophagus. In any case, toxic materials or surfacing must not be used. Suffocation hazards Chair-mounted seats must not have any plastic decals that could be gripped by a child and detached by forces that a child can apply. They must not have any impermeable sheeting that could cover both the mouth and the nose of the child and thus constitute suffocation hazards. Hazardous edges, corners and protruding parts All accessible edges, corners and protruding parts of the chair-mounted seat must be rounded and they must not contain burrs or sharp edges. Surfaces All surfaces must, to the extent compatible with the functions of the chair-mounted seat, be smooth enough to prevent abrasions, cuts, scratches, grazes, burns or other injuries which might be caused incidentally while the chair-mounted seat is in use or by a childs behaviour. Structural integrity The chair-mounted seat must not collapse or show any sign of damage or permanent deformation which can impair its safety and normal function. Any mechanism(s) for adjusting the height of the chair-mounted seat must not allow the height position chosen to be changed due to mechanical stress to which the chair-mounted seat is subjected during reasonable foreseeable use. Chair attachment system The chair attachment system must be designed to fix the chair-mounted seat both to the backrest and to the seat surface of the chair. The chair attachment system, straps, anchoring points and fastening system must not break, become loose or tear away from their support due to mechanical stress to which they are subjected during reasonable foreseeable use. Hazards associated with inadequate size The product information must specify the adequate dimensions of the seat and of the backrest of the chairs for which the product is intended. 1.3. Safety information, user manual and markings Safety information must be marked on the product and included in the instructions to the user. Safety information must be given in writing in the language(s) of the country in which the chair-mounted seat is offered for retail sale and in self-explanatory pictograms. All markings must remain legible and any label used for the markings must not come off easily. Safety information Essential safety information must be provided, in a clear and conspicuous way. It must be clearly displayed and remain visible after attaching the chair-mounted seat to the adult chair and before the child is placed in the chair-mounted seat. The information must be labelled WARNING! and must convey at least the following messages or equivalent messages:  Never leave the child unattended.  Always use the child restraint and chair attachment systems.  Always check the security and the stability of the chair-mounted seat before use.  This product is intended for children up to 36 months old, weighing a maximum of 15 kg, who are able to sit up unaided. Purchase information The consumer must be able to clearly see the purchase information at the point of sale. It must contain at least the following, both in writing and in a self-explanatory pictogram:  this statement or an equivalent statement: This product is intended for children up to 36 months old, weighing a maximum of 15 kg, who are able to sit up unaided.,  the adequate dimensions of the adult chair, seat and backrest. User manual The chair-mounted seat must come with a user manual. The user manual must contain:  the following statement or an equivalent statement: IMPORTANT! KEEP FOR FUTURE REFERENCE.,  instructions for correct and safe assembly and use of the chair-mounted seat,  information on the types of adult chairs to which the chair-mounted seat can and cannot be attached. The warnings in the user manual must be labelled WARNING! and must convey at least the following messages or equivalent messages:  Never leave the child unattended.  Always use the child restraint and chair attachment systems.  Ensure the chair attachment system is correctly fitted and adjusted before use.  Always check the security and the stability of the chair-mounted seat before use. The user manual must also provide the following information:  the following statement or an equivalent statement: This product is intended for children up to 36 months old, weighing a maximum of 15 kg, who are able to sit up unaided.,  the adequate dimensions of the adult chair, seat and backrest,  a statement that the chair-mounted seat should not be used if any part is broken, torn or missing,  a statement that accessories or replacement parts other than those approved by the manufacturer must not be used,  cleaning and maintenance recommendations. 2. CHILDRENS CHAIRS 2.1. Scope These safety requirements apply to childrens chairs intended for children who are able to sit up unaided. These include stools, chairs (assembly parts include: legs, seat base and backrest) and armchairs (assembly parts include: seat base, backrest and armrests) for indoor and outdoor use. Rocking chairs and foldable chairs are also included. The requirements also apply to multifunctional products that can be converted into childrens chairs. They also apply to childrens chairs fitted with wheels. Products that combine the function of a childrens chair with another function (for example, storage) must also comply with the requirements. 2.2. Safety requirements Entrapment hazards from gaps and openings Childrens chairs must be designed and manufactured to prevent the entrapment of limbs, feet and hands and as far as possible the entrapment of fingers in gaps and openings. Foldable childrens chairs must be designed and manufactured to prevent the entrapment of fingers. Childrens chairs must not be so heavy that a childs head or limb can be entrapped under them. Hazards associated with moving parts Once the childrens chair is set up for normal use according to the manufacturers instructions, there must not be any hazardous moving parts. Castors and wheels Childrens chairs that are fitted with wheels or castors must be designed so as not to impair their stability. Falling hazards Childrens chairs must be stable enough to prevent overturning in all directions while the child is in them. Stability Childrens chairs must be stable. Choking hazards To prevent choking hazards, childrens chairs must not contain small parts that can be detached by forces that a child can apply and can fit entirely in a childs mouth. Stuffing materials that constitute choking hazards must not become accessible when submitted to the forces that a child can apply. They must not constitute an additional choking hazard due to the size of the elements they contain or because these elements become sufficiently small or accessible when submitted to the forces that a child can apply. Suffocation hazards Childrens chairs must not have any plastic decals that are detachable by forces that a child can apply. They must not have any impermeable sheeting that could cover both the mouth and the nose and thus constitute suffocation hazards. Ingestion hazards To avoid the hazard of ingestion, childrens chairs must not contain separate or small parts that are detachable by forces that a child can apply and can pass through the childs oesophagus. In any case, toxic materials or surfacing must not be used. Surfaces All surfaces must, to the extent compatible with the functions of the childrens chair, be smooth enough to prevent abrasions, cuts, scratches, grazes, burns or other injuries which might be caused incidentally while the chair is in use or by a childs behaviour. Hazardous edges Childrens chairs must not have sharp edges or points. Accessible edges and corners must be rounded or chamfered. They must not have any pointed or protruding surface that constitutes a puncture hazard. Structural integrity Childrens chairs and their components such as the seat base, backrest and legs, must be able to withstand mechanical stress to which they are subjected during reasonable foreseeable use. 2.3. Safety information Warnings and instructions for use must indicate to the parents or carers that childrens chairs located under a window could be used as a step by the child and cause the child to fall out of the window. Safety information must be given in writing in the language(s) of the country in which the childrens chair is offered for retail sale and in self-explanatory pictograms. All markings must remain legible and any label used for the markings must not come off easily. 3. CHILDRENS HIGH CHAIRS 3.1. Scope These safety requirements apply to high chairs intended for children who are able to sit up unaided, from approximately six months to 36 months of age, weighing a maximum of 15 kg. If the childrens high chairs are designed to be converted into childrens chairs, they must also comply with the safety requirements that apply to childrens chairs. If parts of the high chair are designed to be removable (e.g. a tray or a footrest), these safety requirements apply to the high chair with and without these part(s). Products with a significant play value must also comply with the requirements of Directive 2009/48/EC of the European Parliament and of the Council (5) on the safety of toys (for example, a high chair that can be converted into a rocking horse). 3.2. Safety requirements General Connecting screws for direct fastening (e.g. self-tapping screws) must not be used for the assembly of any component that is designed to be removed or loosened when dismantling the high chair to transport or store it. Exposed edges and protruding parts must be rounded or chamfered and they must not contain burrs or sharp edges. Falling hazards To avoid injuries due to the childs standing up and falling or slipping out of the high chair, it must be designed in such a way that its restraint system prevents the child from standing up and falling or slipping out of it. The high chair must be fitted with a restraint system that can be adjusted to the size of the child and must consist of at least a waist and crotch restraint. It must not be possible to use the restraint system without using the crotch restraint. The restraint system, straps, anchoring points and fastening system must not break, become loose or tear away from their support under the internal and external forces that a child can apply. The design of the restraint system must take into account all of a childs potential movements in the high chair. The height of the backrest of the high chair must be appropriately high. It must also be fitted with side armrests that are high enough to ensure that a child remains in the chair when he or she leans in any direction. To avoid injuries due to the childs pushing and/or pressing his or her feet against the dining table and forcing the high chair to fall backwards, it must be designed in such a way that its stability precludes a falling hazard. Entanglement hazards There must be no cords, ribbons or similar parts (with the exception of the restraint system) on high chairs that constitute entanglement hazards. Entrapment hazards from gaps and openings Childrens high chairs must be designed and manufactured to prevent the entrapment of any part of a childs body. Hazards associated with moving parts To avoid the risk of shearing and crushing, shear and compression points must be avoided. If shear and compression points cannot be avoided for functional reasons, appropriate measures should be taken to ensure that they are safe. Any part of the high chair that can fold or be detached must be locked so that a child using the product or another child cannot release it or an adult cannot inadvertently release it. Locking mechanisms for folding high chairs Locking mechanisms are required to prevent a high chair from folding while a child is in it and also when a child is being put in and taken out of it. To avoid hazards arising from incorrect use of the high chair, either the weight of the child using the high chair must prevent it from folding or at least one locking mechanism must engage automatically when the high chair is being used. Children must not be able to unintentionally release or operate the locking mechanisms. Any locking mechanisms must continue to function properly when subjected to static and dynamic mechanical stress during reasonable foreseeable use of the high chair. Choking hazards No part that can be detached by the force that a child can apply must be small enough to fit entirely in a childs mouth. Any component that can be removed without the use of a tool must not fit entirely in a childs mouth. Stuffing materials that constitute choking hazards must not become accessible when submitted to the forces that a child can apply. Furthermore, they must not constitute an additional choking hazard due to the size of the elements they contain or because these elements become sufficiently small or accessible when submitted to the forces that a child can apply. Restraint system The high chair must be designed to secure children in the sitting position and to prevent falls when they stand up and lose their balance, either by using a restraint system comprising a crotch restraint and a horizontal component or by means of an integral harness. If the high chair is fitted with a reclinable backrest, it must have an integral harness. Static and dynamic mechanical stress during reasonable foreseeable use of the high chair must not cause permanent damage, which can impair their safety and normal function, to crotch restraints, waist belts and straps of the integral harness. When a high chair is fitted with a harness or belt attachment points, static and dynamic mechanical stress during reasonable foreseeable use of the high chair must not cause permanent damage to them which can impair their safety and normal function. If an integral harness or a belt is supplied, it must be adjustable and static and dynamic mechanical stress during reasonable foreseeable use of the high chair must not cause permanent damage to it which can impair its safety and normal function. Lateral protection The high chair must be fitted with side armrests or other means of lateral protection. Backrest The high chair must be fitted with a backrest high enough to ensure that a child remains in the high chair when he or she leans in any direction. Reclinable backrest The mechanism that allows the backrest of the high chair to be adjusted must not slip from one position to another when subjected to static and dynamic mechanical stress during reasonable foreseeable use of the high chair. Castors and wheels High chairs that are fitted with wheels or castors must be designed so as not to impair their stability. Structural integrity The functions of the high chair must be unimpaired when it is subjected to static and dynamic mechanical stress during reasonable foreseeable use of the high chair. The high chair must not collapse and the locking mechanism must remain engaged when subjected to static and dynamic mechanical stress during reasonable foreseeable use of the high chair. Stability If parts of the high chair are designed to be removable (e.g. a tray or a footrest), the stability requirement applies to the high chair with and without these part(s). When the high chair is subjected to static and dynamic mechanical stress during reasonable foreseeable use, it must not overturn on its side, back or front. 3.3. Safety information, user manual and markings General The safety information must be given in writing in the language(s) of the country in which the high chair is offered for retail sale and in self-explanatory pictograms. All markings must remain legible and any label used for the markings must not come off easily during reasonable foreseeable use. Safety information Safety information must be provided, in a clear and conspicuous way. It must be labelled WARNING! and must convey at least the following messages or equivalent messages:  Never leave the child unattended.  Always use the restraint system.  Always check the security and the stability of the high chair before use. Purchase information The consumer must be able to clearly see the purchase information at the point of sale. The information must contain at least the following statement or an equivalent statement, both in writing and in a self-explanatory pictogram: This product is intended for children up to 36 months old, weighing a maximum of 15 kg, who are able to sit up unaided. Additional safety information must be provided if the product can be altered, either to be used for play or to be converted into a childrens chair, that can be adjusted to fit the child at different stages of development (the grow with the child feature). Markings High chairs must be permanently marked with the following warning or an equivalent warning: WARNING! DO NOT LEAVE THE CHILD UNATTENDED. An appropriate pictogram must be used in conjunction with the warning. User manual In the user manual, instructions for use of the high chair must be provided and labelled with the statement IMPORTANT! KEEP FOR FUTURE REFERENCE or an equivalent statement. The instructions must contain the following warnings or equivalent warnings labelled WARNING!:  Do not leave the child unattended.  Do not use the high chair unless all components are correctly fitted and adjusted. The user manual must also contain the following warnings:  make sure that any harness is correctly fitted,  be aware of the risk of an open fire or other sources of strong heat, such as electric bar fires, gas fires, etc. in the vicinity of the high chair. The following safety information must be provided in the user manual:  an assembly drawing, a list and/or description of all parts and tools required to assemble the chair and a diagram of the bolts and other locking mechanisms,  a statement that the high chair should not be used until the child can sit up unaided,  a statement that the high chair should not be used if any part is broken, torn or missing,  cleaning and maintenance recommendations. 4. TABLE-MOUNTED CHAIRS 4.1. Scope These safety requirements apply to table-mounted chairs, intended for children who are able to sit up unaided (from six months old) and who weigh up to 15 kg. 4.2. Safety requirements General The table-mounted chair, when assembled for use, must be assembled so as to prevent any risk of pinching, cutting or wounding for both the child and the carer. Entrapment hazards from gaps and openings To avoid entrapment, table-mounted chairs must not incorporate open-ended tubes, or have gaps or openings that could cause injuries to a child. The design of table-mounted chairs must prevent the child from falling down through the gaps and openings. Hazardous edges, corners and protruding parts All accessible edges, corners and protruding parts of the table-mounted chair must be rounded and chamfered and must not contain burrs or sharp edges. Choking hazards To prevent choking hazards, chairs must not contain any small parts, whether intended to be removed without the use of a tool or not, that could be detached by forces that a child can apply and are small enough to fit entirely in a childs mouth. Stuffing materials that constitute choking hazards must not become accessible when submitted to the forces that a child can apply. Furthermore, they must not constitute an additional choking hazard due to the size of the elements they contain or because these elements become sufficiently small or accessible when submitted to the forces that a child can apply. Ingestion hazards To avoid ingestion hazards arising from incorrect use of the table-mounted chair, it must not contain separate or small parts that are detachable by forces that a child can apply and can pass through the childs oesophagus. Suffocation hazards Chairs must not have any plastic decals that could be gripped by a child and detached by forces that a child can apply. They must not have any impermeable sheeting that could cover both the mouth and the nose of the child and thus constitute suffocation hazards. Self-tapping screws Connecting screws (e.g. self-tapping screws) must not be used to fasten any component that is designed to be removed or loosened when dismantling the table-mounted chair to transport or store it. Hazards associated with moving parts Once the table-mounted chair is set up for normal use according to the manufacturers instructions, there must not be any hazardous moving parts. Falling hazards To avoid injuries due to the childs standing up and falling or slipping out of the table-mounted chair, it must be designed in such a way that its restraint system prevents the child from standing up and falling or slipping out of it. The table-mounted chair must be fitted with a restraint system that can be adjusted to the size of the child and must consist of at least a waist and crotch restraint. It must not be possible to use the restraint system without using the crotch restraint. The restraint system, straps, anchoring points and fastening system must not break, become loose or tear away from their support under the internal and external forces that a child can apply. The design of the restraint system must take into account all of a childs potential movements in the table-mounted chair. When set up for use, the height of the backrest of the table-mounted chair must be appropriately high. It must also be fitted with side armrests that are high enough to ensure that a child remains in the chair when he or she leans in any direction. Footrests Footrests must not be provided. Removable seats If the seat can be removed from the frame, the fastening devices to anchor the seat to the frame must be designed so as to prevent the seat from being inadvertently detached from the frame. The seat must remain attached to the frame when subjected to mechanical stress during reasonable foreseeable use of the table-mounted chair. Structural integrity Static and dynamic mechanical stress during reasonable foreseeable use of the table-mounted chair must not cause permanent damage, which can impair its safety and normal function, to the table-mounted chair. Anchoring support Anchoring support must ensure that when attached to the support surface, the table-mounted chair is not moved during reasonable foreseeable use. Anchoring of the table-mounted chair must be resistant to bouncing. Stability Table-mounted chairs must not fold or overturn when static and dynamic mechanical stress to which they are subjected during reasonable foreseeable use is applied. 4.3. Safety information, user manual and markings General Safety information must be marked on the product and included in the instructions to the user. Safety information must be given in writing in the language(s) of the country in which the table-mounted chair is offered for retail sale and in self-explanatory pictograms. All markings must remain legible and any label used for the markings must not come off easily. Purchase information The consumer must be able to clearly see the purchase information at the point of sale. The information must contain at least the following, both in writing and in a self-explanatory pictogram:  this statement or an equivalent statement: This product is intended for children who weigh a maximum of 15 kg and can sit up unaided.,  the adequate dimensions of the supporting surface to which the table-mounted chair can be attached. The following information must also be given:  This table-mounted chair is not suitable for use with all tables. Do not use with glass-topped tables, tables with loose table tops, table leaves, single pedestal tables, card tables or camping tables. Markings The table-mounted chair must be visibly and permanently marked as follows:  the warning WARNING! Never leave the child unattended must be visible when the table-mounted chair is being used,  the warning WARNING! Always use the child restraint and table attachment systems.,  the warning WARNING! Always check the security and the stability of the table-mounted chair before use.,  the statement Maximum weight: 15 kg. User manual Instructions concerning correct and safe assembly and use of the table-mounted chair must be provided in the user manual. These instructions must be precise and unambiguous and must include at least the following statements or equivalent statements:  Read the instructions carefully before use and keep them for future reference. Your child may be hurt if you do not follow the instructions.  This table-mounted chair is not suitable for children who cannot sit up unaided.  WARNING! Never leave the child unattended.  Always use the child restraint and table attachment systems.  Always check the security and the stability of the table-mounted chair before use.  This table-mounted chair is not suitable for use with all tables. Do not use with glass-topped tables, tables with loose table tops, table leaves, single pedestal tables, card tables or camping tables.  Check that the table will not tip over when the table-mounted chair, attached to it, is in use.  Do not use tablecloths or other objects on the support surface that might interfere with the proper functioning of the anchoring elements. Keep the table structure and surface clean and dry.  This table-mounted chair must not be used by children who weigh more than 15 kg.  Routinely check any clamping screws and tighten them if necessary.  WARNING! Do not use the table-mounted chair if any components are broken or missing.  Do not use replacement parts other than those approved by the manufacturer or distributor.  Do not attach the table-mounted chair where the child might use its feet to push against a part of the table, another chair or any other structure as this could cause the table-mounted chair to come off the table. The adequate dimensions of the support surface must be specified. (1) As defined in Article R1 of Chapter R1 of Annex I to Decision No 768/2008/EC of the European Parliament and of the Council (OJ L 218, 13.8.2008, p. 82). (2) As specified in Article R2 of Chapter R2 of Annex I to Decision No 768/2008/EC. (3) As defined in Article R1 of Chapter R1 of Annex I to Decision No 768/2008/EC. (4) As specified in Article R4 of Chapter R2 of Annex I to Decision No 768/2008/EC. (5) OJ L 170, 30.6.2009, p. 1.